Citation Nr: 9914530	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of meningitis, to include organic personality 
disorder with paranoid traits, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Various other matters were decided in a May 
1898 Board decision; the evaluation of the veteran's 
residuals of meningitis was remanded to the RO for additional 
development.  The case has been returned to the Board for 
further review.  The veteran served in active service from 
August 1969 to July 1971.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to an increased 
disability evaluation for residuals of meningitis, to include 
organic personality disorder with paranoid traits, has been 
obtained by the RO.

2.  Prior to November 7, 1996, the veteran had adequate 
attention and concentration, was temporally oriented, had 
intact basic language functions with likely difficulty in 
written expression, did not have auditory or visual 
hallucinations, and, as of August 1996, he had started to 
work in a supportive employment position.  He had a mild 
deficit in visuospacial functioning, exhibited a tendency to 
engage in concrete thinking with limited mental flexibility, 
demonstrated intellectual deterioration as his estimated 
premorbid full scale intelligence quotient (IQ) was 83 and at 
about the 37th percentile rank, had a mild recent memory 
impairment, sometimes became mildly loose in his thinking, 
and had some tendency toward being withdrawn.

3.  After November 7, 1996, the veteran was alert and 
oriented times three, was cooperative and had normal 
psychomotor activity with good eye contact, had a generally 
bright and pleasant mood, had coherent speech which was goal 
oriented and appropriate, had directed thought process, was 
able to obtain and maintain a supportive employment position 
from August 1996 to June 1997 and as of July 1998 had two 
jobs, did not have any hallucinations or delusions, did not 
dislike being in crowded areas but preferred being alone, had 
fair insight and judgment, and had some difficulty recalling 
some present and past events; he possibly had some effect 
secondary to his service illness, which affected his nervous 
system and minimally affected him with respect to his 
cognitive functioning and his psychiatric paranoid 
persecutory ideations.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased disability 
evaluation in excess of 10 percent for residuals of 
meningitis, to include organic personality disorder with 
paranoid traits, prior to November 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, 4.125-4.132, Diagnostic Codes 8019, 
9399-9315 (as effective prior to November 7, 1996); Rhodan v. 
West, 12 Vet. App. 55 (1998).

2.  The schedular criteria for an increased disability 
evaluation in excess of 10 percent for residuals of 
meningitis, to include organic personality disorder with 
paranoid traits, as effective November 7, 1996, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.124a, 4.125-4.130, Diagnostic Codes 8019, 9399-9315, 
9327 (as effective prior to and as of November 7, 1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, he has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed in 
accordance with the Board's remand.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In a December 1971 rating decision, the RO awarded the 
veteran service connection and a noncompensable (0 percent) 
disability evaluation for residuals of meningitis, under 
Diagnostic Code 8019 effective July 13, 1971.  Subsequently, 
in a January 1997 rating decision, the RO recharacterized the 
veteran's award as residuals of meningitis, to include 
organic personality disorder with paranoid traits, and 
assigned a 10 percent disability evaluation under Diagnostic 
Codes 8019 and 9327, effective June 17, 1995.  

With respect to the evidence of record, the claims file 
includes medical records from the VA Medical Center (VAMC) in 
Birmingham, Alabama, dated from September 1971 to April 1978 
describing the treatment the veteran received for various 
health problems, including left arm pain and subjective 
complaints of psychiatric symptomatology.  Medical notations 
dated April 1978 indicate the veteran reported having 
psychiatric symptomatology, but that on examination, he was 
not found to have a psychiatric illness.  Additionally, an 
August 1972 VA examination report notes the veteran had a 
diagnosis of mild organic mental syndrome following 
meningitis in February 1971.

Records from the VAMC in Leavenworth, Kansas, dated from June 
1995 to June 1997 include the veteran's medical records, as 
well as his vocational rehabilitation records, describing the 
treatment the veteran received over time for various health 
problems, including his residuals of meningitis.  These 
records include a September 1995 neurological evaluation 
report indicating the veteran had adequate attention and 
concentration, was temporally oriented, and had intact basic 
language functions with likely difficulty in written 
expression.  However, the examination report also shows that 
the veteran demonstrated impaired registration, retention and 
encoding; had psychometric scores which placed him in the 9th 
percentile of the psychometric intelligence rank; had a below 
average incidental learning ability; had a mild deficit in 
visuospacial functioning; and exhibited a tendency to engage 
in concrete thinking with limited mental flexibility.  
Furthermore, this September 1995 neurological evaluation 
report contained an addendum which noted that the veteran 
demonstrated intellectual deterioration as his estimated 
premorbid full scale intelligence quotient (IQ) was 83 and at 
about the 37th percentile rank, which was below expectations.

Additionally, the records from the Leavenworth VAMC described 
above, include a hospitalization summary noting the veteran 
was admitted to the substance abuse unit from November 8 to 
November 29, 1995.  On admission, he was oriented to time, 
place and person, seemed to have a mild recent memory 
impairment, denied auditory or visual hallucinations, 
sometimes became mildly loose in his thinking, had some 
tendency toward being withdrawn, and appeared to have a low-
normal to borderline IQ.  During his hospitalization, he 
showed a tendency toward being paranoid, and experienced some 
degree of stress and difficulty when mental flexibility was 
required.  And, upon a review of his records, examiners noted 
that the veteran should stay away from mind altering drugs.  
He presented evidence of minimal cortical atrophy involving 
the frontal lobes, as shown by an August 1995 CT scan 
evaluation.  The examiners noted that the veteran most likely 
had a diagnosis of organic personality disorder secondary to 
a history of meningitis with syphilitic serology.  In August 
1996, the records show that the veteran had started to work 
in a supportive employment position, as of June 1997 
revealing he was able to maintain the job.

During a December 1996 appeal hearing at the RO, the veteran 
testified that he was prescribed Valium in 1971 while in 
Vietnam, and that he had problems with his memory at that 
time.  As well, during his August 1997 hearing before the 
undersigned member of the Board, the veteran testified that 
he took Valium after his discharge from service.  He 
explained that he was working 40 hours per week packing and 
labeling medication and was able to drive a car.  

In July 1998 the veteran was afforded a VA psychiatric 
examination pursuant to the Board's May 1998 remand.  He was 
alert, fully oriented and cooperative.  He had normal 
psychomotor activity with good eye contact, had a bright and 
pleasant mood although initially was slightly guarded and 
irritable, and had coherent speech which was goal oriented 
and appropriate.  His thought process was directed to 
continuing his improvement in community functioning and to 
attend work free of drugs and alcohol.  It was noted that he 
had two jobs (one as a custodian at the Civic Center in 
Leavenworth, and another performing maintenance for an 
apartment complex); he denied any hallucinations or 
delusions.  He did not dislike being in crowded areas, but 
preferred being alone.  He had fair insight and judgment, and 
had some difficulty recalling some present and past events.  

Upon examination, he was found to have various diagnoses 
including polysubstance abuse and organic personality 
disorder with mild paranoid ideations.  He was assigned a 
global assessment of functioning (GAF) score of 61-70 for the 
year (according to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition, a GAF in this ranges equates to some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships.)  The examiner noted that, after 
considering the veteran's past medical problems and his 
positive diagnostic work up revealing a slightly prominent 
ventricle system with minimal cortical atrophy of the frontal 
lobe of the brain, it appeared that the veteran could have 
some effect secondary to his service illness, affecting his 
nervous system and affecting him "minimally" with respect 
to his cognitive functioning and his psychiatric paranoid 
persecutory ideations.  

During the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders was changed.  See 
61 Fed. Reg. 52695 (October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 4.125-4.132).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Additionally, in Rhodan v. West, 12 Vet. App. 55 (1998) 
(Haywood v. West, No. 97-25), the Court noted that the 
revised regulations regarding mental disorders expressly 
stated an effective date of November 7, 1996 and contained no 
provision for retroactive applicability.  In view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), the 
Secretary was obligated to apply November 7, 1996 as the 
effective date for the revised criteria for mental disorder, 
and thus, was prevented from applying the liberalizing law 
rule stated in Karnas, see supra.  As such, the revised 
rating schedule for mental disorders cannot be applied to a 
claim for any date prior to November 7, 1996.  See Rhodan v. 
West, 12 Vet. App. 55 (1998) (Haywood v. West, No. 97-25); 
see 38 U.S.C.A. § 5110(g)(West 1991).

In the January 1997 rating decision awarding the veteran an 
increased disability evaluation for his residuals of 
meningitis effective June 17, 1995, the RO appears to have 
evaluated the veteran's disability under Diagnostic Code DC 
9327 as effective November 7, 1996.  Since Diagnostic Code 
9327 was neither part of the rating schedular nor in effect 
prior to November 1997, the Board will consider evaluation of 
the disability prior to November 7, 1996, by analogy under 
Diagnostic Code 9399-9315, in addition to evaluating the 
veteran's disability under Diagnostic Code 8019.  (Where the 
particular disability for which the veteran has been service 
connected is not listed, it may be rated by analogy to a 
closely related disease in which the functions affected, 
and/or the anatomical location/symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992).)

Under Diagnostic Code 8019, a 100 percent evaluation is 
warranted for active febrile epidemic cerebrospinal 
meningitis.  And, a 10 percent evaluation is warranted for 
minimum residuals of epidemic cebrospinal meningitis.  For 
the assignment of the minimum rating for residuals of 
epidemic cerebrospinal meningitis, the residuals must be 
ascertainable.  A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See id, Note (1998).

Furthermore, previous to November 7, 1996, pursuant to 
Diagnostic Code 9315, a 0 percent evaluation was warranted 
for dementia associated with epidemic encephalitis if 
associated with symptoms productive of no impairment of 
social or industrial adaptability, a 10 percent evaluation 
was warranted with symptoms productive of mild impairment of 
social and industrial adaptability, and a 30 percent 
evaluation was warranted with symptoms productive of definite 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9315 (as effective prior 
to November 7, 1996).  In this regard, VA General Counsel 
opinion 9-93 defines the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

As well, a 50 percent evaluation was for assignment in cases 
of dementia associated with epidemic encephalitis if symptoms 
were productive of considerable impairment of social or 
industrial adaptability, and a 70 percent evaluation was 
granted for cases productive of severe impairment of social 
or industrial adaptability.  Finally, a 100 percent 
evaluation was warranted for dementia associated with 
epidemic encephalitis with symptoms of impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of effect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9315 (as effective prior to November 7, 1996).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9327, as 
effective November 7, 1996, the schedular criteria 
incorporated the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition.  Under the revised schedular criteria, a 0 percent 
evaluation contemplates a mental condition which has been 
formally diagnosed, but with symptoms that are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent evaluation contemplates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9327 (1998).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  
Prior to November 7, 1996, the veteran did not present any 
evidence of active febrile epidemic cerebrospinal meningitis.  
As well, the evidence shows he had adequate attention and 
concentration, was temporally oriented, had intact basic 
language functions with likely difficulty in written 
expression, did not have auditory or visual hallucinations, 
and, as of August 1996, he had started to work in a 
supportive employment position.  However, he also had a below 
average incidental learning ability, had a mild deficit in 
visuospacial functioning, exhibited a tendency to engage in 
concrete thinking with limited mental flexibility, 
demonstrated intellectual deterioration (his estimated 
premorbid full scale intelligence quotient (IQ) was 83 and at 
about the 37th percentile rank), had a mild recent memory 
impairment, sometimes became mildly loose in his thinking, 
and had some tendency toward being withdrawn.

As such, the Board concludes that, prior to November 7, 1996, 
the veteran's residuals of meningitis, to include organic 
personality disorder with paranoid traits, more nearly 
approximated a disability characterized by ascertainable, 
minimum residuals of epidemic cebrospinal meningitis, as well 
as approximated a disability characterized by dementia 
associated with epidemic encephalitis with symptoms 
productive of mild impairment of social and industrial 
adaptability.  The evidence does not show the veteran's 
disability was productive of definite impairment of social 
and industrial adaptability.  Thus, the preponderance of the 
evidence is against an award of an increased disability 
evaluation in excess of 10 percent for the veteran's 
residuals of meningitis prior to November 7, 1996, under 38 
C.F.R. §§ 4.124a, 4.125-4.132, Diagnostic Codes 8019, 9399-
9315 (as effective prior to November 7, 1996).

After November 7, 1996, the record shows the veteran was 
alert and fully oriented, cooperative and had normal 
psychomotor activity with good eye contact, had a generally 
bright and pleasant mood, had coherent speech which was goal 
oriented and appropriate, and had appropriate thought 
process.  He was able to obtain and maintain a supportive 
employment position from August 1996 to June 1997 and as of 
July 1998 had two jobs (one as a custodian at the Civic 
Center in Leavenworth, and another in an apartment complex), 
did not have any hallucinations or delusions, did not dislike 
being in crowded areas but preferred being alone, had fair 
insight and judgment, and had some difficulty recalling some 
present and past events.  More importantly, during his July 
1998 VA examination, the veteran was assigned GAF score of 
61-70 for the year which, as previously mentioned, equates to 
some mild symptoms but generally functioning pretty well, 
with some meaningful interpersonal relationships.  The 
medical conclusion was that he possibly could have some 
effect secondary to his service illness, which affected his 
nervous system and minimally affected him with respect to his 
cognitive functioning and his psychiatric paranoid 
persecutory ideations. 

Therefore, the Board concludes that, as of November 7, 1996, 
the veteran's disability more nearly approximated a 
disability characterized by ascertainable, minimum residuals 
of epidemic cebrospinal meningitis and dementia productive of 
mild impairment of social and industrial adaptability.  
Additionally, the veteran's disability approximated a 
disability characterized by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or, symptoms 
controlled by continuous medication.

The evidence does not demonstrate that the veteran's 
residuals of meningitis approximate a disability due to 
dementia productive of definite impairment of social and 
industrial adaptability; or that his residuals approximate a 
disability characterized by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  As such, the preponderance of 
the evidence is against an award of an increased disability 
evaluation in excess of 10 percent for the veteran's 
residuals of meningitis as of November 7, 1996, under 38 
C.F.R. §§ 4.124a, 4.125-4.130, Diagnostic Codes 8019, 9399-
9315, 9327 (as effective prior to and as of November 7, 
1996).

In arriving at these conclusions, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, the evidence is 
not in relative equipoise.  Thus, the benefit-of-the-doubt 
rule is not for application in this case.  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran, 
including the provisions of 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation..  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no 
showing that the disability under consideration caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of 
meningitis, to include organic personality disorder with 
paranoid traits, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

